Citation Nr: 0202333	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a schedular disability evaluation in excess of 
70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to July 
1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that a June 2001 VA outpatient record 
reflects a VA mental health specialist's opinion that the 
veteran is no longer capable of retaining employment, and his 
comment to the effect that "I encouraged [the veteran] to 
speak to the DVA re: filing for unemployability."  The 
mental health specialist's opinion to some extent conflicts 
with evidence in the file of the veteran's continued 
employment, as set forth below.  Nonetheless, the Board notes 
that the U.S. Court of Appeals for the Federal Circuit has 
held that where a "veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the VA 
must consider total disability based upon individual 
unemployability."  Roberson v. Principi, No. 00-7009, slip 
op. at 2 (Fed. Cir. May 29, 2001).  Thus, because the matter 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) is not properly before the 
Board at this time, the matter is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim for an increased 
schedular rating for PTSD.

2.  The veteran's service-connected PTSD is shown to be 
productive of occupational and social impairment with 
deficiencies in areas such as work, family relations, 
judgment, and mood, with symptoms that include recurrent 
suicidal ideations, halting, alternating and rapid speech, 
panic attacks and depression affecting the veteran's ability 
to function appropriately and effectively, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships.

3.  The veteran is shown to still be working full time, his 
PTSD is not shown to be productive of total occupational and 
social impairment, and the following symptoms are not shown 
to be currently manifested:  gross impairment in thought 
processes or communication, persistent delusions of 
hallucinations, intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time and place, and memory loss 
for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations

As an initial matter, it is noted that, during the pendency 
of this appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Among other things, the VCAA redefined 
the obligations of VA with respect to its duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law, which also eliminated the concept 
of well-groundedness, is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date. See 38 U.S.C.A. 
§ 5107 (West Supp. 2001) (Historical and Statutory Notes, 
Effective and Applicability Provisions); VAOPGCPREC 11-2000.

In August 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 45620, 45630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Upon careful review of the claims folder, the Board notes 
that all required notice and development actions specified in 
the VCAA and the new regulations have been complied with 
during the pendency of the current appeal.  Specifically, the 
Board notes that the statement of the case and supplemental 
statement of the case satisfy the requirement of the new 
regulations in that they clearly notify the veteran of the 
evidence necessary to substantiate his claim for an increased 
schedular rating for PTSD.  Additionally, the Board finds 
that the duties to assist provided under the new regulations 
have also been fulfilled in that all evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review, and the veteran 
has been accorded VA examinations for disability evaluation 
purposes in July 1999 and October 2000.

In view of the above, the Board initially finds that the RO 
has developed all evidence that is necessary for an equitable 
disposition of the veteran's claim for an increased schedular 
evaluation for PTSD.  Being that the case, no further 
assistance is necessary to comply with the requirements of 
the VCAA or any other applicable rules or regulations 
regarding the development of the pending claim.

Factual Background

A review of the file shows that the veteran filed a claim for 
service connection for PTSD in December 1998.  He underwent a 
VA PTSD medical examination in July 1999.

According to the report of the July 1999 VA PTSD medical 
examination, the veteran reported that he had a number of 
experiences in Vietnam in which death was "right there."  
He appeared disturbed, irritable and anxious as he reported 
his memories from Vietnam.  He did not report the trauma in 
an organized manner.  However, he recalled that he was flying 
"in trees" during service, and recalled thinking that 
"we're dead."  (The record shows that the veteran served as 
a helicopter pilot while stationed in the Republic of 
Vietnam.)  He had felt claustrophobic, as if the walls were 
closing in on him.  He found an opening in the trees and flew 
out, but continued to have nervous symptoms resulting from 
the incident, and nowadays still dreamed about it.  The 
veteran also described being "shot down three times in 
Vietnam, two days in a row."  He described picking up a 
bunch of wounded servicemen as "a hairy experience."  He 
recalled "bullets flying" and "being surrounded down the 
hill."  The veteran complained that he had been going to bed 
later and later to avoid the sleep disturbance associated 
with these unforgettable memories.  While in the military, 
the veteran achieved the status of "career officer," but 
came to the point where he "just couldn't do it anymore."  

Following service, the veteran continued to have serious 
impairments in his ability to function, in both his 
occupational and personal lives, although he did attend 
college and completed a degree.  He indicated that he had 
worked in more than 25 jobs, and earned more than $31,000.00.  
He had worked in the past as a salesman of real estate and 
cars, mostly as an independent contractor without much 
supervision.  At the time of the examination, the veteran was 
working selling houses, but had only made one sale over the 
course of four months.

With regard to his personal life, the above report shows that 
the veteran was married in 1963, and that the marriage 
continued until his wife's death in 1983, although they had 
been "emotionally separated" for years.  The couple had two 
children, whom the veteran had not contacted for months.  At 
the time of the examination, the veteran was with his fifth 
wife, who was having trouble continuing the marriage because 
she was frightened.  It was explained that the veteran's 
outbursts during his sleep made her uneasy for her safety.

On examination, the veteran seemed tense, anxious and ill at 
ease.  He was alert, rational, oriented without psychotic 
symptoms, and fluent at the level of above average 
intelligence.  His spontaneous communications revealed his 
nervous state and he jumped from one thought to another.  On 
occasion, it was difficult for the veteran to remain focused 
and relevant.  He reported very marked disturbance of his 
sleep, with recurring dreams of being trapped.  He woke up 
with night-sweats, worn out by his dreams.  He suddenly 
became anxious for no reason, when there were intrusive 
thoughts about his traumatic events.  The veteran reported 
mood swings from depression to anxiety to panic to gasping 
for breath, which occurred several times per week.  There was 
evidence of emotional detachment.  For instance, the veteran 
recalled that both his first wife and son attempted suicide, 
but he was not able to "get in touch and could not help."  
The veteran was "ready to hit" when caught by surprise, 
particularly right after leaving service.  He still found 
himself "looking for people that [were] shooting" at him.  
He became so depressed in 1993 that he committed himself to a 
hospital in Atlanta, although he could not recall which one.  
The veteran had suicidal thoughts, and admitted to alcohol 
abuse in the past, but he described his current drinking as 
moderate.

The examiner diagnosed the veteran with chronic PTSD, with a 
Global Assessment of Functioning (GAF) score of 45, based on 
serious symptoms and impairments associated with PTSD 
independent of alcohol abuse.  Job instability and a 
conflicted family were noted.

The RO granted service connection for PTSD in an October 1999 
rating decision, assigning a 50 percent evaluation, effective 
July 1998.
 
According to a February 2000 VA outpatient record, the 
veteran had stopped taking medication because it interfered 
with his sleep.  He complained of continued difficulty in 
falling asleep.  The examiner opined that this was the result 
of the veteran's anti-social personality, as well as his 
PTSD.  The veteran reported difficulty in not being in 
control or in charge of most situations, and complained of 
feeling short of breath or smothering at times during his 
sleep.  He denied feelings of depression, and it was noted 
that his PTSD-related symptoms involved hyperalertness.

A VA outpatient record dated in April 2000 reveals that the 
veteran's nightmares were so bad that he had fallen out of 
bed during a battle dream, injuring his rotator cuff.  He 
often awakened in the throes of "fighting off someone."  
The veteran reported that he was working as a salesman at 
Lowe's, a hardware/building supply store.  He said that he 
disliked this work, but that he had to continue working "to 
keep eating."  He disliked interactions with people, and 
preferred more solitary, unencumbered situations.  The 
veteran also reported experiencing anxiety attacks, which 
most frequently occurred when he was asleep.  At these times, 
he was not able to breathe, swallow, and, on the most recent 
occasion, speak.

Another VA outpatient record also dated in April 2000 
reflects the veteran's complaints of continuing nightmares.  
The veteran indicated that on occasion he would believe that 
he smelled blood or dead bodies, which reminded him of 
Vietnam.  The examiner stated that the veteran was slowly 
coming to terms with the impact that his combat experience 
had had upon him.  The veteran continued to have very little 
social contacts, and no friends, and he had difficulty 
relating to co-workers.  He believed that he was able to 
maintain a relationship with his wife only because of her 
Russian heritage, her own distant personality, and the fact 
that her father was a member of the KGB.  The veteran was 
hypervigilant and reported thinking about Vietnam on a daily 
basis.

According to an October 2000 VA PTSD examination report, the 
veteran indicated that his nightmares had become more violent 
and carried over into the next day.  The veteran was verbally 
abusive and intimidating.  He reported having taken 
prescription medications, which he discontinued in May 2000 
"because of ineffectiveness."  The veteran reported 
continued anxiety, such that he frequently had to leave work 
to regain his composure.  The anxiety was experienced as 
marked apprehension with a claustrophobic sensation, an 
exaggerated startle response with much anger, bilateral hand 
tremors, and hyperventilation.  The veteran reported that he 
did not socialize, that he did not speak to his mother, that 
he had no relationship with his four children, and that he 
never even thought of them.  He reported much marital discord 
and no interest in sex.  He indicated that his sleep was so 
fitful that he never slept more than two hours consecutively.  
His interests, which included watching some television, were 
minimal.  The veteran could not feel guilt, was very 
fatigued, and experienced recurrent suicidal ideation and 
recurrent hopelessness.  However, he continued to be employed 
as a lumber retailer.

On examination, the above PTSD report shows that, while 
unshaven, the veteran was alert, pleasant, articulate, and 
adequately dressed.  Psychomotor retardation was noted, and 
eye contact was adequate.  The veteran's speech pattern was 
halting, alternating with rapid and rather normal prosody.  
His mood was depressed and irritable and his affect was 
markedly constricted, with minimal reactivity.  The examiner 
indicated that the veteran's thought form was normal in that 
he was goal-directed without loose associations or flight of 
ideas.  Thought content emphasized the sincerity of his 
frustration with his life.  There was recurrent suicidal 
ideation, with a plan, but there were no delusions, 
illusions, hallucinations, or current suicidal/homicidal 
ideation, and cognition was intact, as the veteran was 
oriented to person, place, time, and situation.  Short-term 
and remote memory were also intact, and there were no higher 
cortical function deficits.  Insight and judgment were 
impaired, but considered adequate for daily living.  Chronic 
PTSD and major depressive disorder, recurrent, severe, 
without psychotic features, were listed as the Axis I 
diagnoses.  A GAF score of 45 was assigned, and it was noted 
that there was marked stress due to recurrent reliving of 
intolerable Vietnam scenarios, job instability, and marital 
discord.

In the November 2000 rating decision hereby on appeal, the RO 
granted the current 70 percent schedular evaluation.  On 
appeal, the veteran contends that this disability evaluation 
does not accurately reflect the severity of his PTSD 
symptomatology.

A June 2001 VA outpatient record reveals that the veteran 
continued to work, but that his jobs had been "decreasing in 
profitability and prestige."  He was still working at a 
hardware/building supply store, but he was finding it 
"increasingly difficult to almost impossible" to stay and 
work and interact with customers.  The veteran stated that he 
felt that he was "losing control of his abilities and 
situations."  He reiterated that he had frequent nightmares 
of a violent nature, that he was having more trouble 
controlling the intensity of his emotions with his wife, and 
that his mood was anxious and depressed.  The subscribing 
mental health specialist indicated that the veteran's 
predominant affect, in addition to being very intense, was 
manifested by anxiety and impatience.  However, the veteran's 
speech was essentially logical, although there was some 
pressure of speech and at times his words became jumbled 
because they came out in such a flurry.  The veteran admitted 
to having suicidal ideation.  The examiner opined that the 
veteran was not "capable any longer of maintaining 
employment due to his pronounced estrangement, anger, and 
rigidity," and that " I do not believe these aspects in him 
are malleable enough to be able to be changed so he can 
return to work."  Chronic PTSD, moderate to severe, 
obsessive-compulsive personality traits, and bipolar II 
disorder, were diagnosed, and a GAF score of 48 was assigned.  
It was noted in the record that the veteran was being 
scheduled to see the psychiatrist the next day.  Also, as 
indicated earlier, the mental health specialist noted in the 
record that he had encouraged the veteran to pursue a claim 
for individual unemployability.

Approximately 24 hours after the above consultation, the 
veteran was again seen at the same VA mental health facility, 
this time by a VA staff psychiatrist who indicated, in her 
June 2001 outpatient report, that the veteran said that he 
still suffered from nightmares, that the prescribed 
medication did not help, and that he felt stressed all the 
time.  On examination, the veteran was described as alert and 
oriented to person and place.  His mood was "about the 
same," and his affect was dysthymic, but reactive.  
Sentences were goal-directed, and there were no complaints of 
auditory or visual hallucinations, or homicidal/suicidal 
ideations, but it was again noted that the veteran still felt 
tense all the time, had nightmares, and complained that the 
medication made him feel sluggish all the time.  Judgment and 
insight were characterized as fair, the diagnosis was again 
listed as PTSD, chronic, severe, and a GAF score of 48 was 
assigned.

Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings (the Schedule) which is based on average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of the 
psychiatric symptoms, the length of the remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2001).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2001).

The nomenclature employed in the portion of the Schedule 
addressing mental disorders is based upon the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (the DSM-IV).  See 
38 C.F.R. § 4.130 (2001).

The Schedule provides for a 70 percent evaluation when a 
service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

The Schedule also provides for a total (100 percent) 
evaluation when a service-connected mental disorder is 
productive of total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The GAF scale, which is contained in the DSM-IV, has been 
defined as a scale reflecting an individual's psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (cites omitted).

In the present case, the record shows that the veteran's PTSD 
is productive of occupational and social impairment in areas 
such as work, family relations, judgment, and mood, with 
symptoms that include recurrent suicidal ideations, halting, 
alternating and rapid speech, panic attacks and depression 
affecting his ability to function appropriately and 
effectively, impaired impulse control, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships.  The severity of his PTSD 
has been confirmed by GAF scores of 45 and 48 that the Board 
notes refer to serious symptoms or any serious impairment in 
social, occupational, or school functioning.

The above notwithstanding, the record also shows that the 
veteran is still currently employed as a lumber retailer, 
even though this work has reportedly become more difficult 
for the veteran to withstand.  While depressed and suffering 
from constant nightmares, impaired impulse control, and an 
inability to establish and maintain effective relationships, 
the veteran is shown to be alert, articulate, adequately 
dressed, and to maintain eye contact.  He also has normal 
thought form and has no loose associations or flight of 
ideas, nor any evidence of delusions, illusions, 
hallucinations, or current suicidal/homicidal ideation.  He 
is shown to be oriented to person, place, time, and 
situation, and to have intact memory, and insight and 
judgment that, while impaired, have been characterized as 
"adequate for daily living."

Thus, it is the Board's final finding that the evidence of 
record does not show that the veteran's PTSD is productive of 
total occupational and social impairment, and that the 
following symptoms are not shown to be currently manifested:  
gross impairment in thought processes or communication, 
persistent delusions of hallucinations, intermittent ability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene), disorientation to time and 
place, and memory loss for names of close relatives, own 
occupation, or own name.

In view of the above, the Board concludes that the schedular 
criteria for a disability evaluation in excess of 70 percent 
for PTSD have not been met.

Again, the Board acknowledges the June 2001 VA opinion to the 
effect that the veteran was "not capable any longer of 
maintaining employment," and that his symptoms were not 
"malleable enough" to enable him to return to work.  
However, it has already been established that whether the 
veteran is entitled to a total rating based on individual 
unemployability due to service-connected disability is a 
matter that is not currently on appeal.  As such, that matter 
has been referred to the RO for initial consideration and 
adjudication.  At this time, the Board has limited its review 
to the question of whether the schedular criteria for a 100 
percent rating for PTSD have been met, and the evidence of 
record has shown, as thoroughly explained above, that the 
answer to that question is in the negative.


CONTINUED ON THE NEXT PAGE

ORDER

Entitlement to a schedular disability evaluation in excess of 
70 percent for PTSD is denied.


		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

